11-1409-ag
    Chai v. Holder
                                                                                  BIA
                                                                               Hom, IJ
                                                                          A088 994 664
                                                                          A088 996 378
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 9th day of February, two thousand twelve.

    PRESENT:
             DENNIS JACOBS,
                  Chief Judge,
             PETER W. HALL,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    SAU MOOI CHAI, KIN LEONG BONG,
             Petitioners,

                     v.                                    11-1409-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONERS:              Scott E. Bratton, Margaret Wong &
                                  Associates, Cleveland, Ohio.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Janice K. Redfern, Senior
                                  Litigation Counsel; Walter Bocchini,
                                  Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED, that the petition for review

is DISMISSED in part and DENIED in part.

    Petitioners Kin Leong Bong and his wife Sau Mooi Chai,

natives and citizens of Malaysia, seek review of a March 31,

2011, order of the BIA, affirming the December 18, 2008,

decision of Immigration Judge (“IJ”) Sandy K. Hom, which

denied their application for asylum, withholding of removal,

cancellation of removal, and relief under the Convention

Against Torture (“CAT”).   In re Sau Mooi Chai and Kin Leong

Bong, Nos. A088 994 664/088 996 378 (B.I.A. Mar. 31, 2011),

aff’g Nos. A088 994 664/088 996 378 (Immig. Ct. N.Y. City

Dec. 18, 2008).   We assume the parties’ familiarity with the

underlying facts and procedural history of the case.

    On appeal, Petitioners challenge only the agency’s

denial of withholding and cancellation of removal.     When a

petitioner appeals the agency’s cancellation of removal

based on the petitioner’s failure to establish “exceptional

and extremely unusual hardship,” we have jurisdiction only

to review decisions based on constitutional or other legal

issues.   See 8 U.S.C. § 1252(a)(2)(B), (a)(2)(D); see also

Barco-Sandoval v. Gonzales, 516 F.3d 35, 39 (2d Cir. 2008).

                              2
      Because the Petitioners contest only the agency’s

weighing of the evidence of hardship, we lack jurisdiction

to consider Petitioners’ challenge to the agency’s denial of

cancellation of removal.   See Xiao Ji Chen v. U.S. Dep’t of

Justice, 471 F.3d 315, 329 (2d Cir. 2006).   Although

Petitioners assert that the BIA applied an incorrect legal

standard by failing to consider their hardship factors in

the aggregate, we have rejected attempts to frame

disagreements over the agency’s exercise of discretion as

questions of law.   See, e.g., Barco-Sandoval, 516 F.3d at

42.   In arguing that the BIA failed to properly aggregate

their hardship factors, Petitioners ignore the IJ’s lengthy

and detailed opinion, which explicitly considered

Petitioners’ alleged hardship factors in the aggregate.

“While the argument that a discretionary decision was ‘based

on a legally erroneous standard’ raises a ‘question of law,’

we lack jurisdiction to review any legal argument that is so

insubstantial and frivolous as to be inadequate to invoke

federal-question jurisdiction.”   Barco-Sandoval, 516 F.3d at

40.

      We also lack jurisdiction to consider Petitioners’

argument that the agency ignored key evidence and testimony


                              3
in making its hardship determination.      “The agency does not

commit an ‘error of law’ every time an item of evidence is

not explicitly considered[.]”       Mendez v. Holder, 566 F.3d

316, 322-23 (2d Cir. 2009) (internal quotation and citation

omitted).     Although Petitioners argue that the agency

overlooked evidence concerning their daughter’s

psychological condition, as the agency noted, they “admitted

that they made no effort to determine if a psychologist was

available or not in their home country.”      In addition,

although Petitioners assert that the agency ignored other

aspects of their hardship claim, such as their daughter’s

limited ability to speak Chinese and Bong’s potential loss

of employment, those factors were explicitly considered by

the agency.

    Because Petitioners merely assert that “[b]ased on the

testimony and evidence submitted, they established” their

entitlement to withholding of removal, we need not consider

the agency’s denial of withholding of removal.       See Yueqing

Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir.

2005) (noting that issues not sufficiently argued in the

briefs are considered waived and normally will not be

addressed on appeal).


                                4
    In any event, the petition is without merit.   We will

reverse the agency’s determination that a petitioner has

failed to establish a well-founded fear of persecution only

if that determination is not supported by substantial

evidence.   See Gao v. Board of Immigration Appeals, 482 F.3d

122, 126 (2d Cir. 2007).   Here, substantial evidence

supports the agency’s conclusion.   The agency reasonably

relied on the fact that members of petitioners’ family, who

like them are ethnic Chinese and Buddhists, continue to

reside freely in Malaysia and practice their religion.      The

agency thus correctly rejected petitioners’ generalized and

conclusory assertions that they feared persecution on the

basis of their religion and ethnicity.

    For the foregoing reasons, the petition for review is

DISMISSED to the extent it seeks to challenge the denial of

cancellation of removal, and DENIED to the extent it

challenges the denial of withholding of removal.



                            FOR THE COURT:
                            Catherine O'Hagan Wolfe, Clerk




                              5